            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                    JONESBORO DIVISION

BILLY RAWLS                                                 PLAINTIFF

v.                        No. 3:19-cv-291-DPM

AETNA LIFE INSURANCE COMPANY
and PERFORMANCE FOOD GROUP, INC.                        DEFENDANTS

                                  ORDER
     1. Performance Food Group is dismissed without prejudice.
NQ 5; FED. R. CIV. P. 41(a)(l)(A)(i).
     2. Aetna' s unopposed motion, NQ 3, is granted.          Answer or
Rule 12(b) motion due by 16 December 2019.
     So Ordered.



                                   D .P. Marshallfr.
                                   United States District Judge
